Mr. Justice Craig delivered the opinion of the Court: This was a bill to foreclose a mortgage. The only defense relied upon was usury. On the hearing in the circuit court the defense was not sustained, and on appeal the decree was. affirmed in the Appellate Court. It appears from the evidence, that Selina Gilmore, and her husband, David Gilmore, on the 14th day of April, 1875, executed and delivered to William Finley their promissory note for $1000, with interest at ten per cent, payable annually. This note was secured by mortgage on the premises in controversy. On the 28th day of August, 1878, no interest having been paid on the note, Finley required the parties to pay the debt or renew the note. They concluded to renew. In computing the amount due, the agent of Finley charged on the interest due, from the time it became due to the date of renewal, interest at six per cent per annum. This was added to the interest due and the principal, which all amounted to the sum of $1350, for which a new note and mortgage were given. The interest on the interest included in the mortgage amounted to $12.50, as is claimed by the defendants. The addition of this amount to the debt, and the agreement to pay it, it is insisted, rendered the transaction usurious. We do not concur in this view. The mortgagors had agreed to pay the interest on the mortgage debt annually, and it was their duty to observe that agreement; but they had failed to pay, as the interest each year became due. When the time, however, came to renew the debt, the mortgagors had the right, if they saw proper, to redeem their agreement and pay interest on the interest; and their agreement to pay that interest was not illegal, nor did it render the transaction usurious. What was done was ■ but the performance of a contract made by the parties, which they had the right to do. If authority was needed to sustain the view of the circuit and Appellate courts, Haworth v. Huling, 87 Ill. 23, is conclusive of the question made. The judgment of the Appellate Court will be affirmed. Judgment affirmed.